DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: connecting part in claims 1-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Applicant’s disclosure as originally filed recites a connecting part to be an elongated hollow member and equivalents thereof (para [0040]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2:
The term “substantially” in claim 2 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how to establish the metes and bounds of grips that are substantially orthogonal to an axis line.  It is unclear at what measurement or term of degree applicant regards a grip is no longer substantially orthogonal to an axis line.

Claim 9:
The term “substantially” in claim 9 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how to establish the metes and bounds of grips that are substantially orthogonal to an axis line.  It is unclear at what measurement or term of degree applicant regards a grip is no longer substantially orthogonal to an axis line.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 2 and 9 recite the broad recitation “substantially orthogonal,” and the claim also recites “orthogonal” which is the narrower statement of the range/limitation. . The claims are considered indefinite because there is a question or doubt as to whether the feature .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Basek (US 7,347,276 B2).

Claim 16:
Basek discloses a binding machine in the form of a manual garden tool (abstract) comprising:
a first body part (12) (fig. 1, col. 6, lines 19-22);
a second body part (14, 38) including a curl guide (38) and a twisting unit (14) (figs. 1 and 5, col. 6, lines 19-22 and col. 6, lines 51-52), the curl guide (38) having an opening (68) in which a binding object (16) can be inserted and being configured to curl a wire around the binding object (16) inserted in the opening (68) (fig. 5, col. 8, lines 8-10), and the twisting unit (14) including a twisting shaft (14) for twisting the curled wire (fig. 1, col. 6, lines 19-22); and
a connecting part (118) connecting the first body part (12) and the second body part (14, 38) (fig. 13, col. 9, lines 20-28),
wherein the first body part (12) includes handle parts that includes respective grips (116) pairing up with each other and being able to be grasped by an operator (figs. 1 and 15-17, col. 9, lines 40-42),
wherein each of the handle parts includes a grip connecting portion (130, 132) connecting one of the grips (116) and the first body part (12), and wherein each of the grips (116) has a ring shape (fig. 13, col. 10, lines 5-10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Basek (US 7,347,276 B2).

Claim 1:
Basek discloses a binding machine in the form of a manual garden tool (abstract) comprising:
a first body part (12) (fig. 1, col. 6, lines 19-22);
a second body part (14, 38) including a curl guide (38) and a twisting unit (14) (figs. 1 and 5, col. 6, lines 19-22 and col. 6, lines 51-52), the curl guide (38) having an opening (68) in which a binding object (16) can be inserted and being configured to curl a wire around the binding object (16) inserted in the opening (68) (fig. 5, col. 8, lines 8-10), and the twisting unit (14) including a twisting shaft (14) for twisting the curled wire (fig. 1, col. 6, lines 19-22); and
a connecting part (118) connecting the first body part (12) and the second body part (14, 38) (fig. 13, col. 9, lines 20-28),
wherein the first body part (12) includes grips (116) pairing up with each other and being able to be grasped by an operator (figs. 1 and 15-17, col. 9, lines 40-42), and
wherein the grips (116) are provided on respective both sides of an axis line (22) of the twisting shaft (14), as seen from an operator-side when the operator performs an operation with grasping the grips (116) (figs. 1, and 15-17 col. 9, lines 61-62).
Figure 1 of Basek (hereinafter, embodiment 1) fails to disclose or fairly suggest positions of the grips (116) can be changed in an axis line (22) direction of the twisting shaft (14).  Instead, embodiment 1 of Basek discloses a non-adjustable, fixed position of the grips in an axis line direction of the twisting shaft (fig. 1, col. 6, lines 19-22).
Figure 12 of Basek (hereinafter, embodiment 2) discloses a first body part and a second body part (14, 38) wherein a shaft (14) of the second body part further comprises an upper shaft portion (158) and a lower shaft portion (160) telescopingly arranged to provide for positions of the grips can be changed in an axis line (22) direction of the twisting shaft (14) (fig. 12, col. 10, lines 11-28). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have swapped the fixed twisting shaft of embodiment 1 of Basek for the adjustable shaft of embodiment 2 of Basek since it was known that fixed shafts and adjustable shafts are analogues for twisting shafts. See MPEP § 2143 B which describes the prima facie obviousness of simple substitution of one known element for another to obtain predictable results.  See also MPEP § 2144.04 V. D. Making Adjustable which describes the prima facie obviousness of making adjustable devices disclosed in the prior art.  The results would have been predictable because Basek discloses the tool can be adjustable in height (col. 10, lines 11-12).

Claim 2:
Embodiment 1 of Basek in view of embodiment 2 of Basek renders obvious the binding machine according to Claim 1, wherein the grips (116) are arranged such that (see figures 1-17).

Claim 12:
Embodiment 1 of Basek in view of embodiment 2 of Basek renders obvious the binding machine according to Claim 1, further comprising handle parts including the respective grips (116), wherein each of the handle parts includes a grip (116) connecting portion (130, 132) connecting one of the grips (116) and the first body part (12), and wherein each of the grips (116) has a ring shape (fig. 13, col. 10, lines 5-10).

Claim 13:
Embodiment 1 of Basek in view of embodiment 2 of Basek renders obvious the binding machine according to Claim 1, further comprising handle parts including the respective grips (116), wherein each of the handle parts includes a grip connecting portion (130, 132) connecting one of the grips (116) and the first body part (12), and forms a ring-shaped body together with the grip connecting portion (130, 132) (fig. 13, col. 10, lines 5-10).

Allowable Subject Matter
Claims 8 and 10 are allowed.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 3-7, 11, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 3:
The prior art of record fails to disclose or fairly suggest the binding machine according to Claim 1, wherein the first body part has a plurality of groove portions to which the grips can be attached, in the axis line direction of the twisting shaft.

Claim 5:
The prior art of record fails to disclose or fairly suggest the binding machine according to Claim 1, wherein the grips are provided to be rotatable with respect to the first body part, and the positions of the grips can be changed in the axis line direction of the twisting shaft by rotation of the grips.

Claim 11:
The prior art of record fails to disclose or fairly suggest the binding machine according to Claim 1, wherein the grips are configured such that heights of one of the grips and an another of the grips in the axis line direction of the twisting shaft can be individually changed when the operator performs an operation with grasping the grips.

Claim 14:
The prior art of record fails to disclose or fairly suggest the binding machine according to Claim 12, wherein the grip connecting portion includes a shaft that is inserted in a hole provided to the first body part, and wherein each of the handle parts is configured to be rotatable about the shaft as a support point.

Claim 15:
The prior art of record fails to disclose or fairly suggest the binding machine according to Claim 12, further comprising a biaxial hinge connecting the grip connecting portion and the first body part, wherein each of the handle parts is configured to be rotatable about the biaxial hinge as a support point in a first direction, which is a plane direction of the first body part, and in a second direction orthogonal to the first direction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hoyaukin (US 2006/0157139 A1) discloses a binding machine having a telescoping handle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726